Citation Nr: 0941090	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a left patellectomy.

2. Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain.

3. Entitlement to service connection for a low back disorder. 

4. Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In September 2007, the Board 
remanded the case for additional development, and it now 
returns to the Board for appellate review. 

In July 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting in Washington, DC.  A 
transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low 
back disorder and entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment, or for 
adaptive equipment only are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service-connected post-operative residuals of a left 
patellectomy are manifested by no more than severe recurrent 
subluxation or lateral instability.

2.  For the period prior to July 15, 2003, service-connected 
post-operative residuals of a left patellectomy was 
manifested by range of motion of full extension and flexion 
to 80 degrees, 1+ effusion, and obvious arthritic changes, 
confirmed by X-ray. 

3.  Resolving all reasonable doubt in the Veteran's favor, 
from July 15, 2003 to December 11, 2008, service-connected 
post-operative residuals of a left patellectomy was 
manifested by limitation of flexion to 30 degrees. 

4.  Resolving all reasonable doubt in the Veteran's favor, 
from December 11, 2008 onward, service-connected post-
operative residuals of a left patellectomy are manifested by 
a condition analogous to ankylosis of the knee at 0 degrees 
of flexion.

5.  Service-connected residuals of a right ankle sprain are 
manifested by active plantar flexion to 15 to 20 degrees and 
0 degrees dorsiflexion with degenerative changes shown by X-
ray.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-operative residuals of a left patellectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for a separate rating of 10 percent, but no 
greater, for post-operative residuals of a left patellectomy 
have been met for the period prior July 15, 2003, under 
Diagnostic Code 5003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

3.  The criteria for a separate rating of 20 percent, but no 
greater, for post-operative residuals of a left patellectomy 
have been met for the period from July 15, 2003 to December 
11, 2008 under Diagnostic Code 5260.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

4.  The criteria for a separate rating of 30 percent, but no 
greater, for post-operative residuals of a left patellectomy 
have been met for the period from December 11, 2008 onward 
under Diagnostic Code 5256.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

5.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2002, prior to the initial 
unfavorable AOJ decision issued in May 2003.  Additional 
letters were sent in October 2003 and November 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in November 2002 informed the Veteran of how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing evidence for consideration.  
However, the Veteran was not provided with information 
relevant to an increased rating claim, i.e., that he must 
show that his service-connected disabilities had increased in 
severity and of how to substantiate a disability rating until 
the November 2007 letter.  

Nevertheless, although the timing of this letter was 
inadequate, the Board finds that no prejudice to the Veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  Specifically, as a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the November 2007 letter, 
the Veteran's claims were readjudicated and an SSOC was 
issued.  Thus, the inadequate timing of the corrective VCAA 
notice was rendered harmless.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with appropriate VA examinations.  The Veteran's service 
treatment records, VA medical records, private treatment 
records, and the reports of March 2003, February 2005, and 
December 2008 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiners reviewed the claims file, 
documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in their 
reports they provided information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159 (c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected left knee and right ankle 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board notes that staged ratings are appropriate for increased 
rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.



i. Left Knee Disability

The Veteran's post-operative residuals of a left patellectomy 
is rated as 30 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).  A 30 percent rating is 
the maximum evaluation available under Diagnostic Code 5257.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Under Diagnostic Code 5256, which governs ankylosis of the 
knee, a 30 percent rating is assigned for favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is assigned for flexion between 
10 and 20 degrees.  Flexion between 20 degrees and 45 degrees 
warrants a 50 percent rating.  Knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  Nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's service-connected 
left knee disability.  The first indicates that a disability 
rated under Diagnostic Code 5257 may be rated separately 
under Diagnostic Codes 5260, limitation of flexion of the 
knee, and 5261, limitation of extension of the knee.  See 
VAOGCPREC 23- 97.  Another opinion states that separate 
disability ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint 
without violating the provisions against pyramiding at 38 
C.F.R. § 4.14.; VAOPGCPREC 9-04.  Finally, a third opines 
that limitation of motion is contemplated in Diagnostic Code 
5259, pertinent to the removal of the semilunar cartilage or 
meniscus.  VAOPGCPREC 9-98.  Such removal may resolve 
restriction of movement caused by tears and displacements of 
the menisci; however, the procedure may result in 
complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  Therefore, according to the opinion, 
limitation of motion is relevant for consideration under 
Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2009).

The Veteran's left knee disability has been rated as 30 
percent disabling for severe instability, effective from 
August 1972.  As indicated above, this is the maximum rating 
available for such symptomatology; however, higher or 
separate ratings are possible for other symptoms, such as 
limitation of motion and ankylosis.  

At a March 2003 VA examination, physical examination revealed 
1+ effusion and obvious arthritic changes.  Range of motion 
was full extension and flexion to 80 degrees.  There was no 
obvious instability of the cruciate and collateral ligaments.  
Significant scarring was found, but the scarring was noted to 
be without complication.  The examiner stated, in reference 
to Deluca, that the Veteran's left knee disability may go 
through periods of flare-up that would alter strength, 
coordination and range of motion, but the severity and 
frequency of such flare-ups could not be determined with any 
medical certainty.  He indicated that X-rays revealed some 
mild arthritic change of the femoral condyles.  A July 15, 
2003 VA progress note reports that the Veteran's ability to 
flex his left knee had decreased from 60 degrees in June 2003 
to 31 degrees.  

A February 2005 VA examiner stated that he could not test the 
flexion of the Veteran's left knee as the Veteran indicated 
that he could not actively flex the knee and complained of 
pain during attempts at passive flexion.  There was no joint 
effusion and ligaments were noted to be intact.  In terms of 
imaging studies, the examiner stated that an MRI revealed 
some degenerative change of the cartilage and a tear in the 
medial meniscus.

At the December 2008 VA examination, the examiner noted that 
the Veteran's range of motion was from 0 to 20 degrees active 
and passive and declared that the left knee was essentially 
ankylosed at that range of motion.  There was pain about the 
knee at rest and increased with just a slight degree of 
flexion.  Varus/valgus and anterior/posterior drawer testing 
were negative.  No edema, effusion, deformity, fatigue, 
instability, tenderness, or weakness was found.  An MRI 
revealed lateral meniscal tear and moderate osteoarthritis of 
the lateral tibiofemoral compartment.  

Based on the above evidence, the Board determines that the 
following rating evaluations are appropriate for the 
Veteran's service-connected left knee disability.  Prior to 
July 15, 2003, the Board finds that a rating in excess of 30 
percent for service-connected post-operative residuals of a 
left patellectomy is not warranted under Diagnostic Code 
5257.  However, a separate rating is appropriate under 
Diagnostic Code 5003 for degenerative arthritis shown by X-
ray.  

Specifically, during this period, extension was full, flexion 
was not limited to less than 45, and no ankylosis or 
dislocated cartilage was reported.  Further no impairment of 
the tibia or fibula was noted.  Thus, the Veteran's left knee 
disability displayed no additional symptoms to warrant 
separate or higher ratings under the alternate rating codes 
applicable to the knee, including the limitation of motion 
codes, prior to July 15, 2003.  Specifically, the March 2003 
VA examination found no obvious instability.  However, as the 
March 2003 VA examination identified degenerative changes in 
the left knee on an X-ray and also noted effusion and 
limitation of motion upon physical examination, the criteria 
have been met for a separate 10 percent rating under 
Diagnostic Code 5003 for that period. 

As of July 15, 2003, the Board observes that the Veteran's 
left knee began to exhibit significant limitation of motion.  
On that date, the Veteran's left knee flexion had decreased 
to 31 degrees.  Thereafter, no range of motion testing was 
possible in February 2005, and as of December 2008, flexion 
was to only 20 degrees and the knee was reported to be 
essentially ankylosed.  Accordingly, for the period from July 
15, 2003 to February 28, 2005, the Board, affording the 
benefit of the doubt to the Veteran, presumes the Veteran's 
limitation of flexion to be to 30 degrees and assigns a 
separate 20 percent rating, pursuant to Diagnostic Code 5260.  
A rating in excess of 20 percent is not warranted unless 
flexion was limited to 15 degrees or less.  

Then, for the period from February 28, 2005 onward, the 
Board, again affording the benefit of the doubt to the 
Veteran, finds that the Veteran's left knee was manifested by 
a condition effectively analogous to ankylosis of the left 
knee at 0 degrees flexion.  Specifically, the December 2008 
VA examination noted a range of motion in the left knee from 
0 to 20 degrees.  However, the VA examiner described the left 
as "essentially ankylosed" within that range.  The February 
2005 VA examination noted that his left knee could not 
actively be flexed.  This finding warrants the assignment of 
a 30 percent disability evaluation when the criteria of 
Diagnostic Code 5256 are applied.  

It is important to note that ratings under Diagnostic Code 
5256 are inversely related to the limitation of flexion 
exhibited by the knee.  That is, the further the knee is bent 
in ankylosis, the higher the rating.  Thus, in this case, the 
fact that the Veteran cannot bend his knee past a certain 
point equates to a more favorable ankylosis and a 
corresponding lower rating.

Therefore, in light of the competent medical opinion that the 
Veteran's knee is essentially ankylosed, the Board assigns a 
30 percent rating under Diagnostic Code 5256, from February 
28, 2005 onward.  As indicated above, an evaluation in excess 
of 30 percent is not applicable unless the knee is ankylosed 
at greater than 10 degrees flexion.  In this case, the 
evidence of record indicates that the range of motion in the 
Veteran's left knee began at 0 degrees.  Moreover, the 
February 2005 VA examination noted that no flexion was 
possible. The Board observes that this rating must supersede 
the 20 percent assigned above under Diagnostic Code 5260; as 
such ratings together would violate the rules of pyramiding.  
See 38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

The Board acknowledges that a December 2008 MRI showed a 
lateral meniscal tear; however, the record does not show that 
the cartilage is dislocated, causing locking or effusion.  
Thus, a separate rating under Diagnostic Code 5258 is not 
warranted.  

In assigning these ratings, the Board observes that separate 
ratings under Diagnostic Codes 5257 and 5260 are permissible.  
See VAOGCPREC 23-97.  As for a separate rating under 
Diagnostic Code 5256, as ankylosis results in a limitation of 
motion, the Board sees no prohibition to applying such rating 
to the Veteran's service-connected left knee disability in 
addition to the already assigned rating under Diagnostic Code 
5257.  

Therefore, the Board concludes that a rating in excess of 30 
percent is not warranted for service-connected post-operative 
residuals of a left patellectomy, pursuant to Diagnostic Code 
5257.  However, prior to July 15, 2003, a separate 10 percent 
rating is assigned for arthritis, shown by X-ray, with 
noncompensable limitation of motion.  From July 15, 2003 to 
February 28, 2005, a separate rating of 20 percent, but no 
greater, is assigned for limitation of flexion to 30 degrees; 
and from February 28, 2005 onward, a separate rating of 30 
percent, but no greater is assigned for manifestations 
essentially analogous to ankylosis of the left knee at 0 
degrees.

ii. Right Ankle Disability

The Veteran's post-operative residuals of a right ankle 
sprain has been assigned a 20 percent rating for marked 
limitation of motion under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  A 20 percent evaluation is the 
maximum possible schedular evaluation for an ankle disability 
under Diagnostic Codes 5271 (limited motion of the ankle), 
5272 (ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5270 provides for a higher schedular 
evaluation for ankylosis of the ankle, if shown.  A 30 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  Nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Pursuant to Diagnostic Code 5284, used in rating foot injury, 
a 20 percent rating is warranted for a moderately severe foot 
injury.  A 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2008).  

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

At the March 2003 VA examination, the Veteran exhibited 
moderate swelling of the right ankle and tenderness over the 
posterior tibial tendon.  Active range of motion was 20 
degrees plantar flexion and minimal inversion and eversion.  
There was no active dorsiflexion.  Passive range of motion 
was 35 degrees plantar flexion, 0 degrees dorsiflexion, 30 
degrees inversion, and 5 degrees eversion.  The examiner 
noted that the loss of function of the ankle was likely due 
to neurological impairment from the Veteran's spine disorder.  
An X-ray showed degenerative arthritic and posttraumatic 
changes.  

The February 2005 VA examiner also observed only a few 
degrees of dorsiflexion, inversion, and eversion.  Plantar 
flexion was to 15 degrees.  The radiologist reviewing an MRI 
at that time reported that the bony structures of the ankle 
were unremarkable.

The December 2008 VA examiner reported that there had been no 
change in right ankle symptoms since the February 2005 
examination.  Pain was documented as being diffuse and 
constant.  Plantar flexion was to 30 degrees and dorsiflexion 
was to 0 degrees passively.  Active plantar flexion was to 20 
degrees.  There was no pain on stressing with varus/valgus 
testing and anterior and posterior drawer tests were 
negative. 

Based on these findings, the Board determines that a rating 
in excess of 20 percent is not warranted for service-
connected residuals of a right ankle sprain.  Neither imaging 
studies nor physical examination revealed either ankylosis of 
the ankle or malunion or nonunion of the tibia and fibula.  
The Board acknowledges the Veteran's complete or nearly 
complete loss of dorsiflexion; however, that symptom has been 
associated with neurological impairment due to the Veteran's 
nonservice-connected lumbar disability by the VA examiner in 
December 2008.  Thus, the symptom is a manifestation of a 
separate disability outside the scope of the Board's decision 
regarding the degree of disability caused by a disorder of 
the right ankle itself.  Absent evidence of impairment of the 
tibia and fibula or ankylosis, a rating in excess of 20 
percent for service-connected residuals of a right ankle 
sprain is not warranted.  

III. Other considerations

As reflected by the above discussion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2009), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, the 
Board notes that the Veteran has scarring associated with his 
left knee surgeries.  However, upon examination, the scarring 
was found to be without complication.  Therefore a separate 
evaluation for the scarring is not warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2009).  Further, although 
the Veteran's right ankle X-rays show degenerative changes, a 
separate rating under Diagnostic Code 5003 is not appropriate 
because the concomitant limitation of motion is rated 
compensably.  Thus, a review of the record fails to reveal 
any additional functional impairment associated with the 
Veteran's service-connected post-operative residuals of a 
left patellectomy and residuals of right ankle sprain so as 
to warrant further application of alternate rating codes.   

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As 
reflected by the above discussion, the Board has considered 
and applied the benefit of the doubt doctrine as appropriate.  
In doing so, the Board has found that a preponderance of the 
evidence is against ratings in excess of those assigned by 
the RO and Board for the service-connected disabilities on 
appeal.  Therefore, further consideration of the benefit of 
the doubt doctrine is not necessary.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.  

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected left knee or right ankle 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The Veteran's symptoms fall well 
within the schedular rating criteria.  Accordingly, an 
extraschedular referral is not necessary in this case.  




ORDER

An evaluation in excess of 30 percent for service-connected 
post-operative residuals of a left patellectomy under 
Diagnostic Code 5257 is denied.  

Prior to July 15, 2003, a separate rating of 10 percent for 
post-operative residuals of a left patellectomy under 
Diagnostic Code 5003 is granted.

From July 15, 2003 to February 28, 2005, a separate rating of 
20 percent under Diagnostic Code 5260 is granted for service-
connected post-operative residuals of a left patellectomy.  

From February 28, 2005 onward, a separate rating of 30 
percent under Diagnostic Code 5256 is granted for service-
connected post-operative residuals of a left patellectomy.

An evaluation in excess of 20 percent for service-connected 
residuals of right ankle sprain is denied.


REMAND

Although the claim was previously remanded, the Board finds 
that another remand is necessary with respect to the 
Veteran's claim of entitlement to service connection for a 
low back disorder.  Specifically, the Veteran has contended 
that he injured his back in service when thrown from the top 
of a bunker after an explosion and when parachuting, and 
these claims have been addressed by VA examination.  However, 
the Veteran also contends that his low back disorder has been 
aggravated by a leg length discrepancy, which he in turn 
ascribes to the multiples surgeries on his service-connected 
left knee.  Additionally, a July 2003 private treatment 
record by Dr. JV states that the Veteran's low back disorder 
is aggravated by his abnormal gait that resulted from his 
service-connected left knee disability.  As the VA 
examination conducted on remand did not address this possible 
etiology of the Veteran's low back disorder, the report is 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In light of the above, the Board finds that a remand 
is again required to afford the Veteran a VA examination on 
this issue.

As for the claim for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only, this claim must also be remanded because it is 
inextricably intertwined with his claim for service 
connection for a low back disorder.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Veteran has claimed eligibility for the above financial 
assistance on the grounds that he has loss of use of the 
right foot due to right foot drop.  The record suggests that 
the right foot drop is due to the low back disorder on 
appeal.  Thus, the outcome of the Veteran's financial 
assistance claim is impacted by the outcome of his low back 
disorder claim.  Accordingly, the claim for financial 
assistance in purchasing a vehicle or for adaptive equipment 
only must also be remanded in accordance with Harris.        

Finally, as there is a now a question of secondary service 
connection with regard to the Veteran's low back disorder, 
the Board finds that the Veteran should be notified of the 
evidentiary requirements of a secondary service connection 
claim, in accordance with 38 C.F.R. § 3.310.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  
Thus, this remand for substantive development will allow for 
proper notification in accordance with Allen and provide the 
Veteran an opportunity to submit any additional evidence 
relevant to the question of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the Veteran's low back 
disorder was incurred or aggravated 
beyond its normal progression as a 
result of service-connected disability, 
in accordance with 38 C.F.R. § 3.310 
and Allen.

2.	Schedule the Veteran for the 
appropriate VA examination to ascertain 
the etiology of his low back disorder.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
current low back disorder is the 
result of aggravation, i.e., a 
change in severity beyond normal 
progression, by the Veteran's 
service-connected left knee 
disability, or is otherwise 
directly related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
April 2009 supplemental statement of 
the case.  If the any claim remains 
denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


